UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7228


KEVIN I. SHORT,

                  Plaintiff - Appellant,

          v.

BOBBY SHEARIN, Warden, N.B.C.I.; MS. LEGGE, Mailroom
Supervisor, NBCI/WCI; LT. WILT, ARP Coordinator, NBCI; MS.
ROBIN WOOLFORD, Deputy of IGO; MARY J. ROSE, Mailroom
Supervisor,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-03176-RWT)


Submitted:   December 18, 2014              Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin I. Short, Appellant Pro Se. Thomas E. Dernoga, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin    I.    Short   appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed    the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Short v. Shearin, No. 8:13-cv-03176-RWT (D. Md. July

17, 2014).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in   the   materials

before    this    court    and   argument   would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2